CHAPMAN, Justice
(concurring opinion on motion for rehearing).
A study of the dissenting opinion of Chief Justice DENTON prepared after the motion for rehearing of appellee was filed has convinced me this court was in error when it reversed and remanded this case for another trial instead of reversing and remanding unless a remittitur was filed. I therefore concur in the dissenting opinion and respectfully disagree with the result and reasoning that led to the result in the original opinion.
Since these conclusions make it obvious that two members of this court agree that the case should be affirmed if the remit-titur suggested by Chief Justice DENTON is filed within fourteen days, the original opinion must become the dissenting opinion herein in the event the remittitur is filed within the time required.